Case 14-61319-wlh       Doc 105    Filed 04/22/19 Entered 04/22/19 11:46:34        Desc Main
                                  Document      Page 1 of 5




     IT IS ORDERED as set forth below:



     Date: April 22, 2019
                                                    _____________________________________
                                                               Wendy L. Hagenau
                                                          U.S. Bankruptcy Court Judge

_______________________________________________________________




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                              CASE NO. 14-61319-WLH
MARCUS ARMOUR OLIVER and
CHUDNEY WILLIAMS OLIVER,                            CHAPTER: 13

           Debtors.                                 JUDGE: HONORABLE WENDY L.
U.S. BANK NATIONAL ASSOCIATION, AS                  HAGENAU
TRUSTEE FOR RESIDENTIAL ASSET
SECURITIES CORPORATION, HOME
EQUITY MORTGAGE ASSET-BACKED
PASS-THROUGH CERTIFICATES, SERIES
2007-KS2,

              Movant,                               CONTESTED MATTER
v.

MARCUS ARMOUR OLIVER and
CHUDNEY WILLIAMS OLIVER, Debtors,
NANCY J. WHALEY, Trustee,
          Respondents.

            CONSENT ORDER ON MOTION FOR RELIEF FROM STAY (#101)

        The above styled Motion having been filed on January 31, 2019 and scheduled for a

hearing before the Court on February 27, 2019, upon Notice of Assignment of Hearing to each of
Case 14-61319-wlh         Doc 105     Filed 04/22/19 Entered 04/22/19 11:46:34           Desc Main
                                     Document      Page 2 of 5



the above-captioned parties in interest, and it appearing to the Court that the parties consent

hereto:

          IT IS HEREBY ORDERED that the Motion for Relief from Stay with respect to 2446

Ridgelake Drive, Villa Rica, Georgia 30180 is denied, as the parties herein agree that the interest

of Movant is adequately protected by payment and performance as more particularly set forth

hereinafter.

          FURTHER ORDERED that the post-petition arrearage through February 1, 2019, totals

$11,624.04, including two (2) payments of $1,274.54 each (July 2018 – August 2018), five (5)

payments of $1,269.43 each (September 2018 – January 2019), one (1) payment of $1,696.81

each (February 2019), $181.00 for a filing fee and $850.00 in reasonable attorney's fees.

          This arrearage shall be paid as follows:

          Debtor shall receive credit for $288.71 in suspense. Debtor is ordered to pay the
          sum of $7,200.00 instanter by March 4, 2019. Beginning March 1, 2019, Debtor
          shall resume timely remittance of the regular monthly mortgage payments.
          Beginning March 15, 2019 and continuing on the 15th day of each subsequent
          month, Debtor shall pay an additional $516.92 per month, for seven (7) months
          and an additional $516.89 per month, for one (1) month or until the arrearage is
          cured. Payments should be sent to:

          Ocwen Loan Servicing, LLC
          Attn: Bankruptcy Department
          1661 Worthington Rd Suite 100
          West Palm Beach, FL 33409

          or to such address as may be designated. It is


          FURTHER ORDERED that should Debtor(s) default in payment of any sum specified

herein, or in any regular monthly mortgage payments which come due according to Movant’s

Loan Documents while this Chapter 13 proceeding is pending, then upon notice of default sent

by first class mail to Debtor(s), attorney for Debtor(s) and the Trustee, and failure of Debtor(s) to
Case 14-61319-wlh       Doc 105      Filed 04/22/19 Entered 04/22/19 11:46:34              Desc Main
                                    Document      Page 3 of 5



cure such default within ten (10) days from the date of receipt of such notice, Movant may file a

motion and affidavit of default, with service upon Debtor(s), attorney for Debtor(s) and the

Trustee, and the Court may enter an Order modifying the automatic stay, without further notice

or hearing. The notice of default contemplated in this Paragraph shall be sent to the Debtor(s),

attorney for Debtor(s) and the Trustee by first class U.S. Mail, postage prepaid, addressed to

these parties at their respective addresses of record at the time. The notice of default shall

provide detailed information as to the amount of the default, how it can be cured, and the time in

which it can be cured. If the automatic stay is modified, Movant will be free to pursue its

contractual and State law rights, including, but not limited to, the right to foreclose on its

collateral.

        FURTHER ORDERED that in the event relief from the automatic stay is later granted,

the Trustee shall cease funding any balance of Movant’s claim, and the provisions of Fed. R.

Bank. P. 4001(a)(3) may be waived.

        FURTHER ORDERED that upon completion of any foreclosure sale, any funds in excess

of the amount due to Movant and to any subordinate lienholder(s) properly entitled to receive

proceeds under applicable State Law, shall be paid to the Trustee for the benefit of the Estate.

                                      [END OF DOCUMENT]

CONSENTED TO BY:

/s/ Radha Gordon
Radha Gordon, Bar No.: 347192
Attorney for Movant
Aldridge Pite, LLP
Fifteen Piedmont Center
3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305
Phone: (404) 994-7400
Fax: (619) 590-1385
Email: rgordon@aldridgepite.com
Case 14-61319-wlh     Doc 105     Filed 04/22/19 Entered 04/22/19 11:46:34   Desc Main
                                 Document      Page 4 of 5




/s/ Richard K. Valldejuli_________ with express permission
Richard K. Valldejuli, Bar No. 723225
Attorney for Debtor(s)
Suite A
2199 Lenox Road, NE
Atlanta, GA 30324
Phone: (404) 636-9957
ecf@valldejuliandassociates.com


NO OPPOSITION:

/s/ Maria C. Joyner__________ with express permission
Maria C. Joyner, Bar No. 118350
Attorney for Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303
Phone: (678) 992-1201
ecf@njwtrustee.com
Case 14-61319-wlh       Doc 105     Filed 04/22/19 Entered 04/22/19 11:46:34   Desc Main
                                   Document      Page 5 of 5



                                     DISTRIBUTION LIST

Marcus Armour Oliver
2446 Ridge Lake Drive
Villa Rica, GA 30180

Chudney Williams Oliver
2446 Ridge Lake Drive
Villa Rica, GA 30180

Richard K. Valldejuli
Suite A
2199 Lenox Road, NE
Atlanta, GA 30324

Nancy J. Whaley
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

Aldridge Pite, LLP
Fifteen Piedmont Center
3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305
